DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicants’ amendment filed 7/13/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Final Office Action mailed on 5/21/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-4, 6-14, 16, 18, 19 and 22-24 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

wherein the thin film transistor is of a structure selected from a group consisting of a top gate structure in which the gate electrode is in a same layer and made of a same film as and spaced apart from the first electrode of the micro light emitting diode, and a bottom gate structure in which the second conductive electrode of the thin film transistor is made of a same film and constituted of a same continuous integral structure the first electrode of the micro light emitting diode, or, the second conductive electrode of the thin film transistor is directly physically and electrically connected to the second electrode of the micro light emitting diode, as recited in claims 1 and 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898